EX-99.h.3 FUND ACCOUNTING AND FINANCIAL ADMINISTRATION OVERSIGHTAGREEMENT THIS AGREEMENT is made as of the 4th day of January, 2010, by and between Optimum Fund Trust (the “Fund”), on behalf of each of its series as listed on Schedule A, having its principal place of business at 2005 Market Street, Philadelphia, PA 19103, and Delaware Service Company, Inc. (“DSC”), a Delaware corporation having its principal place of business at 2005 Market Street, Philadelphia, PA 19103. WHEREAS, the Fund is registered with the Securities and Exchange Commission (“SEC”) as an investment company under the Investment Company Act of 1940 (the “1940 Act”); WHEREAS, the Fund has engaged Mellon Bank, N.A. (“Mellon”) to provide fund accounting, financial administration and related services for the Fund pursuant to the Fund Accounting and Financial Administration Services Agreement, dated as of October 1, 2007 (the “Mellon Fund Accounting Agreement”); WHEREAS, the Fund desires that DSC perform the fund accounting, financial administration and related services described in this Agreement for the Fund to supplement the services provided by Mellon pursuant to the Mellon Fund Accounting Agreement; WHEREAS, the Fund also desires that DSC establish and monitor certain service level requirements with respect to Mellon’s performance of its duties pursuant to the Mellon Fund Accounting Agreement; and WHEREAS, DSC is willing to perform the aforementioned services on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and sufficiency of which are acknowledged, and intending to be legally bound, the Fund and DSC agree as follows: 1. Services DSC shall perform for the Fund and its series (including all share classes) listed in Schedule A, the fund accounting, financial administration and related services set forth in Schedule B to this Agreement (“Services”). The Fund may add to, or delete from, this Agreement a Fund series and/or class if the Fund series and/or class is added to, or deleted from, the Mellon Fund Accounting Agreement. Such addition or deletion must be evidenced by amending Schedule A. Each existing and future series of the Fund (including all share classes) covered by this Agreement is individually and collectively referred to as a “Portfolio.” DSC may perform other services for the Fund only upon terms, conditions and compensation that DSC and the Fund mutually agree to, as evidenced by an amendment to this Agreement or Schedule B. To the extent that Mellon does not consent to the addition of a new Portfolio or share class to the Mellon Fund Accounting Agreement and a different service provider is engaged to provide the fund accounting and financial administration services for such Portfolio or share class, DSC agrees to negotiate in good faith with the Fund concerning the provision of the fund accounting and financial administration oversight services for such Portfolio or share class given the scope of services to be provided by the new fund accounting and financial administration service provider. 1 2. Compensation and Expenses A. In return for performing the Services, the Fund shall compensate DSC as set forth in this Section and in Schedule C to this Agreement. Fees due shall be accrued daily. If this Agreement is lawfully terminated before the end of any month, fees shall be calculated on a pro rated basis through the date of termination and shall be due upon the Agreement’s termination date. B. The Fund will pay all of its own expenses that are incurred in the Fund’s operation and not specifically assumed by DSC. Expenses to be borne by the Fund include, but are not limited to: pricing, security and other similar data information vendor services; organizational expenses; costs of services of the Fund’s independent registered public accounting firm (“independent accountant”) and the Fund’s outside legal and tax counsel (including such counsel’s review of the Fund’s registration statements, proxy materials, federal and state tax qualification as a regulated investment company and any review of reports and materials prepared by DSC under this Agreement); costs of any services contracted for by the Fund directly from parties other than DSC; trade association dues; costs of trading operations and brokerage fees, commissions and transfer taxes in connection with the purchase and sale of securities for the Fund; investment advisory fees; taxes; Fund insurance premiums and other Fund insurance-related fees and expenses applicable to its operation; costs incidental to any meetings of shareholders, including, but not limited to, legal and auditor fees, proxy filing fees and the costs of printing and mailing of any proxy materials; costs incidental to Fund board meetings, including fees and expenses of Fund board members, but excluding costs specifically assumed by DSC; the salary and expenses of any officer, trustee or employee of the Fund who is not also a DSC employee; registration fees, filing fees, and costs incidental to the preparation, typesetting, printing and/or distribution, as applicable, of the Fund’s registration statements on Forms N-1A, N-2, N-3, N-4, N-6, and N-14, as applicable, and any amendments thereto, shareholder reports on Form N-CSR, Form N-SAR, Form N-Q, Form N-PX, tax returns, and all notices, registrations and amendments associated with applicable federal and state tax and securities laws; and other expenses properly payable by the Fund. 2 C. The Fund agrees to reimburse DSC for its actual out-of-pocket expenses in providing the Services, including without limitation, the following: (i) Electronic transmission expenses incurred by DSC in communicating with the Fund, its investment advisers (which term, for purposes of this Agreement, shall be interpreted to include any sub-advisers) or custodian, Mellon, dealers or others as required for DSC to perform the Services if a Fund officer requests such electronic transmission and provides DSC with prior written approval; (ii) The cost of creating microfilm, microfiche or electronic copies of Fund records, and the cost of storage of paper and electronic copies of Fund records; (iii) The charges for services provided by the vendors set forth on Schedule D; (iv) Any additional expenses reasonably incurred by DSC in the performance of the Services, provided that: (a) if any individual expense is less than $1,000, DSC shall provide prior written notice to the Fund to the extent practicable; and (b) if any individual expense is $1,000 or more, DSC shall obtain the prior written consent of an officer of the Fund; (v) In the event that DSC is requested or authorized by the Fund or is required by law, summons, subpoena, investigation, examination or other legal or regulatory process to produce documents or personnel with respect to the Services, and so long as DSC is not the subject of the investigation or proceeding in question, the Fund will reimburse DSC for its actual out-of-pocket expenses (including reasonable attorneys’ fees) incurred in responding to these requests; and (vi) Any additional expenses incurred by DSC at the written direction of a Fund officer. D. DSC shall be entitled to receive the following amounts: (i) Any systems development and project fees for new or enhanced services requested by the Fund (including significant enhancements required by regulatory changes), and all systems-related expenses associated with the provision of special reports and services, in each case as agreed upon by a Fund officer in advance; and (ii) Ad hoc reporting fees billed at an agreed upon rate. E. DSC shall bill the Fund on a monthly basis for the fees and expenses owed to DSC by the Fund under this Agreement. The monthly bill shall be set forth on a detailed invoice in a form mutually agreed upon by DSC and the Fund. DSC shall send such invoice to the Fund no later than fifteen (15) days after the last day of each month; provided, however, that the failure by DSC to do so shall not be considered a breach of this Agreement. The Fund shall pay such invoice within fifteen (15) days of receipt of such invoice by the Fund. In the event that the Fund does not receive an invoice within fifteen (15) days after the last day of a month, the Fund shall have fifteen (15) days from the date of receipt of such invoice to pay DSC. Any undisputed fees or expenses that are not paid by the Fund within the required time frame shall be subject to a late fee of 1.5% of the amount billed for each month that such fees or expenses remain unpaid, and the late fee shall be due and payable upon demand. If any fees or expenses are disputed by the Fund, DSC and the Fund shall work together in good faith to resolve the dispute promptly. 3 F. DSC will assume responsibility for the costs of its ordinary and necessary office facilities (including telephone, telephone transmission, and telecopy expenses), equipment and personnel to perform the Services, including the compensation of its employees who serve as Fund trustees or officers. In the event that DSC is the subject of an examination, subpoena, investigation, proceeding or legal or regulatory process relating to the Services it provides to the Fund (“DSC Services Inquiry”), and if DSC requests that the Fund provides, or if the Fund is required by law, summons, subpoena, investigation, examination or other legal or regulatory process, to produce documents or personnel with respect to the Services, then DSC will reimburse the Fund for its actual out-of-pocket expenses (including reasonable attorneys’ fees) incurred in responding to these requests. 3. Length and Termination of Agreement A. For purposes of this Section 3, the term “Effective Date” shall mean October 1, 2007. The term of this Agreement shall begin on the Effective Date and continue for an initial term of seven (7) years (the “Initial Term”).
